         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 1 of 13



                  UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF MASSACHUSETTS


GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.


                    PETITIONERS’ REPLY MEMORANDUM
           IN SUPPORT OF THEIR MOTION FOR CLASS CERTIFICATION

       Although the government purports to oppose class certification, its brief actually disputes

very little. The government does not dispute any of the allegations in the petition, nor any of the

factual assertions made by the supporting affidavits of Elena Noureddine (D.E. 1-1), Sophie

Beiers (D.E. 20), and the petitioners’ immigration counsel. The government tacitly concedes

that the proposed class is sufficiently numerous and that proposed class counsel satisfy the

requirements of Rule 23(g)(1) and (4). In effect, the government acknowledges that it has

treated each member of the class under a common set of bond procedures, including requiring

the individual to bear the burden of proving that he or she is not a danger or flight risk. The

government has expressly argued in this very case that those procedures present common

questions that do not require individualized adjudication. See Mot. to Stay (D.E. 32) (seeking to

stay petitioners’ claims pending the Doe appeal because “[b]oth this case and [the Doe appeal]

present the identical question of whether the existing procedures for custody redetermination




                                                1
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 2 of 13



hearings (or ‘bond hearings’) held pursuant to 8 U.S.C. § 1226(a) satisfy the Due Process Clause

of the Fifth Amendment to the Constitution.”).

       Accordingly, there is no real dispute that common questions exist in this case. The

prompt, class-wide resolution of those questions is critically important in light of the growing

national consensus that the government’s current procedures inevitably violate fundamental

individual rights—including two decisions issued just last week by the U.S. District Courts for

the District of New Hampshire and the Western District of New York. See Hernandez-Lara v.

ICE, No. 19-394, 2019 WL 3340697, at *4 (D.N.H. Jul. 25, 2019); Hernandez Arellano v.

Sessions, No. 6-6625, 2019 WL 3387210, at *11 (W.D.N.Y. Jul. 26, 2019). Consequently,

notwithstanding the government’s current objections—all of which have been raised by the

government and rejected by the Court in previous litigation—the petitioners respectfully request

that the proposed class be certified.

1.     The Court Has Jurisdiction To Grant The Requested Relief.

       Both of the government’s jurisdictional arguments are foreclosed for the reasons recently

articulated by this Court in Reid v. Donelan. See 2019 WL 2959085, at *15 (D. Mass. Jul. 9,

2019). As to declaratory relief, Section 1252(f)(1) does not address—and certainly does not

bar—the availability of such relief on a class-wide basis. See id. at *15 (citing Nielsen v. Preap,

139 S. Ct. 954, 962 (2019) and Jennings v. Rodriguez, 138 S. Ct. 830, 875 (2018)); see also Alli

v. Decker, 650 F.3d 1007, 1012-16 (3d Cir. 2011); Rodriguez v. Hayes, 591 F.3d 1105, 1118-21

(9th Cir. 2010). The government purports to rely upon Jennings and Hamama v. Adducci. See

Opp. (D.E. 51) at 10-11. However, the cited language in Jennings does not state or imply that

Section 1252(f)(1) prohibits declaratory relief, but rather invited the lower courts to consider

such relief within the normal Rule 23 framework. See 138 S. Ct. at 851. And in Hamama, “the



                                             2
          Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 3 of 13



issue of declaratory relief [was] not before [the court],” and the court did not purport to decide

whether such relief would have been available if requested. See 912 F.3d 869, 880 n.8 (6th Cir.

2018).

         As to injunctive relief, Section 1252(f)(1) purports to bar only a particular subset of

injunctive relief: injunctions against “the operation” of certain provisions of the Immigration and

Nationality Act (INA). As this Court held in Reid, “the INA is silent on the procedural rules for

bond hearings.” See 2019 WL 2959085, at *15. Consequently, Section 1252(f)(1) does not bar

an injunction that “abrogates agency precedent imposing the burden of proof on the alien at a

bond hearing, but it in no way enjoins or restrains the operation of the statute.” Id. That is the

type of injunction that petitioners are seeking here.

         The government’s principal objection to the proposed injunction appears to be that it

would require the government to choose between providing a bond redetermination or releasing

the detainee. See Opp. (D.E. 51) at 6. But that is the same choice the government has always

had. The government’s own regulations require that, if ICE chooses not to voluntarily release a

Section 1226(a) detainee, then the detainee is entitled to a bond hearing. See 8 C.F.R. §

236.1(d)(1). The government cannot plausibly contend that an injunction allowing the same

choice—between release or a bond hearing—somehow contravenes the INA.

2.       The Court Should Certify The Proposed Class.

         The government’s arguments against certification are also identical to arguments

that it made in Reid, and that the Court rejected for reasons applicable to the case at hand.

         A.     The class presents a common question of constitutional law and the
                named petitioners’ claims are typical thereof.

         This case presents important legal and constitutional issues, including whether the

 government, rather than the detainee, must bear the burden of proof in a bond hearing

                                               3
        Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 4 of 13



for an immigrant detained under 8 U.S.C. §1226(a). See Class. Cert. Memo (D.E. 18) at

6. The government does not deny that establishing the due process requirements for

bond hearings is an issue that is “common” to every member of the proposed class, each

of whom either has been, or will be, denied a bond hearing that comports with due

process.

      Nevertheless, the government contends that the proposed class lacks both the

“commonality” and “typicality” required by Rule 23(a) because “[t]he putative class is

made up entirely of individuals whose claims of due process violations are based on the

unique facts of their individual situations.” Opp. (D.E. 51) at 13. Arguing that

“prejudice” is an element of any due process claim, and that assertions of prejudice are

subject to a “fact-dependent” analysis that may vary from class member to class

member, the government maintains that “some legal arguments may apply to discrete

members of the class, but not to others, dissolving the assertion of commonality.” Id. at

13-14. Along the same lines, the government says that Rule 23(b)(2) precludes the

proposed class because Rule 23(b)(2) applies only where “the party opposing the class

has acted or refused to act on grounds that apply generally to the class,” and the due

process claims asserted here “require this Court to conduct a fact-dependent inquiry for

each petitioner to determine if any of them suffered prejudicial injury.” Id. at 17.

      The government is wrong. As the petitioners have already explained—and the

government does not deny—the commonality requirement generally sets “a low bar,” In

re New Motor Vehicles Canadian Exp. Antitrust Litig., 522 F.3d 6, 19 (1st Cir. 2008),

and specifically requires only (i) “a single question of law or fact common to the

members of the class,” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 369 (2011), and



                                            4
        Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 5 of 13



(ii) a probability that the class proceeding will “generate common answers apt to drive

the resolution of the litigation.” Id. at 350 (internal quotation and citation omitted). And

typicality merely requires that the plaintiffs’ “claims arise from the same event or

practice or course of conduct that gives rise to claims of other class members, and are

based on the same legal theory.” See Garcia-Rubiera v. Calderon, 570 F.3d 443, 460

(1st Cir. 2009) (internal quotation marks and ellipses omitted).

      All of those conditions have been satisfied here. The petitioners and every

member of the proposed class have been (or will be) detained under 8 U.S.C. § 1226(a),

and each did not—or will not, unless the government is properly instructed and

enjoined—receive a constitutionally adequate bond hearing. Thus, a single question of

law is common to all class members: What does due process require in every such bond

hearing? This lawsuit will generate a universal answer to that common question.

      The answer, moreover, is apt to drive the resolution of this litigation with respect

to every class member. Indeed, for those class members who have not yet had a bond

hearing when judgment enters (either because they have not yet been detained, or have

been detained but not yet received a hearing), no prejudice requirement will ever come

into play because the requested declaratory and injunctive relief will ensure that they

receive due process (and thus suffer no prejudice) in the first instance. See, e.g.,

Reid v. Donelan, 2 F. Supp. 3d 38, 44 (D. Mass. 2014) (citing De Abadia-

Peixoto v. United States Dep’t of Homeland Sec., 277 F.R.D. 572, 575 (N.D. Cal. 2011))

(“The premise that a due process violation is not grounds for reversal absent a showing

of that degree of prejudice has no bearing on a plaintiff’s right to seek to enjoin due

process violations from occurring in the first instance.”).



                                             5
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 6 of 13



       Further, to the extent a prejudice requirement applies to those class members who

 have already had an inadequate bond hearing, the existence of an additional issue—even

 one requiring fact-specific determination—presents no obstacle to class-wide judgment

 on the primary issues of constitutional law. The “interests of the class representatives

 and members are all aligned in securing the right to [a constitutionally-adequate]

 hearing,” Reid v. Donelan, 2018 U.S. Dist. LEXIS 181700, at *17, and Rule 23(b)(2) is

 satisfied because the common question concerns the constitutionality of a policy that the

 government has applied generally to all class members.

       With its focus on prejudice, the government effectively seeks to impose a

 “predominance” requirement on the proposed class. Predominance, however, has no

 role in the Rule 23(b)(2) analysis; it applies only to classes that seek certification under

 Rule 23(b)(3).1/ And even if predominance were an element here (which it isn’t), it

 would not be an obstacle to class certification. In cases decided under Rule 23(b)(3),

 “[a] ‘single, central issue’ as to the defendant’s conduct vis a vis class members can

 satisfy the predominance requirement even when other elements of the claim require

 individualized proof.” Payne v. Goodyear Tire & Rubber Co., 216 F.R.D. 21, 27 (D.

 Mass. 2003) (citation omitted). Where “common questions predominate regarding

 liability,” the courts “generally find the predominance requirement to be satisfied even if




1/
        Certification under Rule 23(b)(3) is appropriate if “the court finds that the
questions of law or fact common to class members predominate over any questions
affecting only individual members, and that a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).
Rule 23(b)(2) applies when “the party opposing the class has acted or refused to act on
grounds that apply generally to the class….” Id. at 23(b)(2). Rule 23(b)(2) says nothing
about “predominance,” and to petitioners’ knowledge, it has never been interpreted to
impose a predominance requirement.
                                              6
        Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 7 of 13



individual issues remain” regarding damages (or prejudice), Smilow v. Southwestern Bell

Mobile Sys., 323 F.3d 32, 40 (1st Cir. 2003), so long as the adjudication of the individual

issues is “administratively feasible,” and not “inefficient or unfair.” In re Asacol

Antitrust Litigation, 907 F.3d 42, 51-52 (1st Cir. 2018).

      The prejudice element can certainly be dealt with here in a manner that is both

fair and efficient. The vast majority (if not all) of the class members who have been

denied a proper bond hearing are likely to have suffered prejudice under the standards

previously articulated by the Court. See Pensamiento v. McDonald, 315 F. Supp. 3d

684, 693 (D. Mass. 2018) (prejudice requirement satisfied by showing that misallocated

burden of proof “could” have affected outcome of bond hearing). The government

already possesses extensive information about each of these class members, in part

because one of DHS’s own trial attorneys must have been present for each of their bond

hearings. Accordingly, for detainees who already had a bond hearing before the date of

judgment, one option for efficient resolution of any individual questions of prejudice is a

judgment ordering that:

      1.      Within 30 days after entry of judgment, the government shall
              provide the Court and class counsel with a list stating (a) the name
              and A-number of each class member; (b) the current location of
              detention; (c) the date the current period of detention began; (d) the
              name of the person’s counsel in immigration court, if any; and (e) a
              statement of whether or not the government actually intends to
              dispute prejudice as to that person, and an explanation for the good
              faith basis for such dispute;

      2.      Where prejudice is not contested, the government will be required
              to promptly provide a new bonding hearing;

      3.      Where prejudice is contested, the complete bond record should be
              promptly provided to the detainee and to class counsel, and any
              resulting motions to enforce the Court’s injunction can adjudicated



                                             7
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 8 of 13



                through the services of a master. See Tardiff v. Knox County, 365
                F.3d 1, 6-7 (1st Cir. 2004).

        B.      The named petitioners are adequate class representatives even though
                the government has released them from detention.

        The government does not suggest that the interests of the named petitioners will

“conflict with the interests of any of the class members.” Andrews v. Bechtel Power

Corp., 780 F.2d 124, 130 (1st Cir. 1985) (defining “adequacy” for Rule 23 purposes).

The government does not contend that the inadequate bond procedures that injured the

named petitioners were somehow different than those challenged on behalf of the class.

Nor does the government contest that the named petitioners have demonstrated their

adequacy in other ways, such as vigorously pursuing this case and moving it forward for

the benefit of the class.

        Instead, the government claims that the named petitioners are not “adequate” class

representatives, because after the petitioners filed this case and their motion for class

certification, the government made the unilateral, discretionary decision to release each

named petitioner without a new bond hearing and allegedly “mooted” their claims. See

Opp. (D.E. 51) at 16. Even if the government’s actions did resolve the petitioners’

claims, that would not disqualify them from being adequate representatives. Where “the

particular claim of the proposed class plaintiff is resolved while a class certification

motion is pending,” the plaintiff is not “automatically disqualified from being a class

representative and the question still must be decided whether, all other factors being

considered, the plaintiff can fairly and adequately represent the class.” Wilkerson v.

Bowen, 828 F.2d 117, 121 (3d Cir. 1993). Indeed, a named plaintiff can adequately

represent a class even when challenging a practice that has a limited duration and whose

application to the named plaintiff will necessarily be halted during the litigation. See,
                                              8
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 9 of 13



e.g., Order, Doe v. Baker, No. 1:14-cv-12813 (D. Mass. Jan. 14, 2015) (noting the

certification of a class of women civilly committed to a state prison facility under Mass.

G.L. c. 123, § 35, which authorizes commitment for at most 90 days).2/ Here, the

petitioners are plainly adequate: they suffered the same injury, from the same conduct,

sought the same relief that will benefit the class as a whole, and have vigorously pursued

this litigation to halt the challenged violations.

        What is more, in this case the named petitioners’ claims are not moot for three

separate reasons. First, the petitioners’ claims are not moot because they did not receive

the relief sought: a constitutionally adequate bond hearing. Instead, the government

voluntarily released them. They are subject to arrest and renewed detention at any time.

Each of them consequently “continue[s] to have a personal stake in the outcome” of this

lawsuit. Clark v. Martinez, 543 U.S. 371, 375 n. 3 (2005) (quoting Lewis v. Continental

Bank Corp., 494 U.S. 472, 477-78 (1990) (alien’s statutory claim continued to present a

live case or controversy where his release on parole was discretionary and subject to

revocation)); see also Preap, 139 S. Ct. at 963 (plurality) (explaining claims not moot

when plaintiff is subject to “the threat of re-arrest”).

        Second, and for much the same reasons, the “voluntary cessation” exception to

mootness applies. This exception “traces to the principle that a party should not be able

to evade judicial review, or to defeat a judgment, by temporarily altering questionable



2/
        The class certified in Doe, and the one proposed here, are consistent with the First
Circuit’s decision in Cruz v. Farquharson, 252 F.3d 530, 533 & n.3 (1st Cir. 2001).
There, each of the named plaintiffs had received “complete relief” more than a month
before the motion for class certification was filed. The First Circuit has since explained
that “Cruz . . . left open the possibility that a putative class action may not be moot if a
motion for certification was pending when the plaintiff’s individual claims became
moot.” See Bais Yaakov of Spring Valley v. ACT, Inc., 798 F.3d 46, 51 (1st Cir. 2015).
                                               9
        Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 10 of 13



behavior.” City News & Novelty, Inc. v. City of Waukesha, 531 U.S. 278, 284 n.1 (2001);

see, e.g., Diouf v. Napolitano, 634 F.3d 1081, 1084 n.3 (9th Cir. 2011) (applying

voluntary cessation exception to alien’s claim that he was entitled to a bond hearing

where government had freed petitioner on bond but “could redetain [him], and deny him

a bond hearing, at any time”). In these circumstances, the party claiming mootness

“bears the formidable burden of showing that it is absolutely clear the allegedly wrongful

behavior could not reasonably be expected to recur.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 190 (2000). The government has not tried to

carry this burden, nor could it do so here, where it has continued to violate the Due

Process Clause on a wholesale basis despite repeated decisions in individual cases

holding that the government must bear the burden of proof in a bond hearing for a

Section 1226(a) detainee.

       Finally, the government’s opposition fails to acknowledge or account for the

“inherently transitory” exception to the mootness doctrine. Thus, for example, in Gersten

v. Pugh, 420 U.S. 103, 110 n.11 (1975), the Supreme Court recognized that a “suitable

exception” to mootness exists when the claim concerns a challenge to conditions of

pretrial detention, “and it is most unlikely that any given individual cold have his

constitutional claim decided on appeal before he is either released or convicted.”

Immigration detention, like pretrial detention, “is by nature temporary.” Id.

Consequently – as this Court explained when it certified the class in Reid even though it

had granted relief to the named plaintiff before it took up the class certification motion –

the inherently transitory exception “was designed precisely for this situation.” Reid v.




                                             10
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 11 of 13



Donelan, 297 F.R.D. 185, 192 (D. Mass. 2014); see also Preap, 139 S. Ct. at 963

(plurality).

        The only potential distinction between this case and Reid is that the named

petitioner’s claim in Reid was ostensibly mooted when the Court granted him the relief he

sought, see 297 F.R.D. at 187, while the named petitioners here were released by the

government unilaterally. If this distinction makes a difference, however, it favors the

petitioners, not the government, because (as the Court has just seen) in this case the

government’s unilateral cessation of the unconstitutional conduct—without a guarantee

that the conduct will not recur—means that the government cannot show that the named

plaintiffs’ claims are moot. Adopting the government’s position would enable it to spoil

any request for class-wide relief by releasing the named petitioners, and would impose a

Hobson’s choice on any detainee who took up the mantle of class representative, since

the only way he or she could avoid mootness, maintain “adequacy,” and obtain justice for

the class would be to forego individual relief.

        Accordingly, for all the foregoing reasons, and those articulated in the petitioners’

opening memorandum, the petitioners respectfully request that their motion for class

certification be allowed.




                                             11
Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 12 of 13



                            Respectfully submitted,

                            GILBERTO PEREIRA BRITO,
                            FLORENTIN AVILA LUCAS, and JACKY
                            CELICOURT, individually and on behalf of
                            all those similarly situated,

                              /s/ Susan M. Finegan
                            Susan M. Finegan (BBO # 559156)
                            Susan J. Cohen (BBO # 546482)
                            Andrew Nathanson (BBO # 548684)
                            Mathilda S. McGee-Tubb (BBO # 687434)
                            Ryan Dougherty (BBO # 703380)
                            MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                            AND POPEO, P.C.
                            One Financial Center
                            Boston, MA 02111
                            (617) 542-6000
                            smfinegan@mintz.com
                            sjcohen@mintz.com
                            annathanson@mintz.com
                            msmcgee-tubb@mintz.com
                            rtdougherty@mintz.com

                            Matthew R. Segal (BBO # 654489)
                            Daniel McFadden (BBO # 676612)
                            Adriana Lafaille (BBO # 680210)
                            AMERICAN CIVIL LIBERTIES UNION
                            FOUNDATION OF MASSACHUSETTS, INC.
                            211 Congress Street
                            Boston, MA 02110
                            (617) 482-3170
                            msegal@aclum.org
                            dmcfadden@aclum.org
                            alafaille@aclum.org

                            Gilles R. Bissonnette (BBO # 669225)
                            Henry R. Klementowicz (BBO # 685512)
                            SangYeob Kim (N.H. Bar No. 266657)*
                            AMERICAN CIVIL LIBERTIES UNION
                            FOUNDATION OF NEW HAMPSHIRE
                            New Hampshire Immigrants’ Rights Project
                            Concord, NH 03301
                            Tel.: 603.333.2081
                            gilles@aclu-nh.org
                            henry@aclu-nh.org

                           12
         Case 1:19-cv-11314-PBS Document 56 Filed 08/02/19 Page 13 of 13



                                             sangyeob@aclu-nh.org


                                             Michael K. T. Tan*
                                             ACLU FOUNDATION IMMIGRANTS’
                                             RIGHTS PROJECT
                                             125 Broad Street, 18th Floor
                                             New York, New York 10004
                                             Tel: 212-549-2660
                                             mtan@aclu.org

                                             *Admitted pro hac vice

                                             Attorneys for Petitioners

Dated: August 2, 2019



                                CERTIFICATE OF SERVICE

       I hereby certify that this document was served on all registered participants
through the Court’s CM/ECF system.

Date: August 2, 2019                                 /s/_______Susan M. Finegan




90211278v.1




                                            13
